     Case 2:20-cv-00902-HCN Document 12 Filed 08/26/19 PageID.147 Page 1 of 2



 1     Steven W. Ritcheson, Esq. (SBN 174062)
       INSIGHT, PLC
 2     578 Washington Blvd. #503
       Marina del Rey, California 90292
 3     Telephone: (424) 289-9191
       Facsimile: (818) 337-0383
 4     Email: swritcheson@insightplc.com
 5     Attorney for Plaintiff
 6                                   UNITED STATES DISTRICT COURT

 7                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

 8     ALEXSAM, INC.,                                           Case No. 3:19-cv-04538-EMC
 9                      Plaintiff,                        L.R. 6-1(a) STIPULATION TO EXTEND
                                                             TIME TO RESPOND TO INITIAL
10            vs.                                                       COMPLAINT
11     WAGEWORKS, INC.,                                 Complaint Filed: August 2, 2019
                                                        Complaint Served: August 15, 2019
12                      Defendant.                      Current Response Due: Sep. 5, 2019
                                                        New Response Date: Oct. 7, 2019
13

14           Pursuant to Local Rule 6-1(a), Plaintiff AlexSam, Inc. (hereinafter, “Plaintiff”) and

15    Defendant WageWorks, Inc. (hereinafter, “Defendant”) by and through their respective counsel,

16    hereby stipulate and agree as follows:

17           1.        WHEREAS, Plaintiff filed the above-captioned case on August 2, 2019 (Dkt. No. 1);

18           2.        WHEREAS, Plaintiff served its Complaint on Defendant on August 15, 2019;

19           3.        WHEREAS, Defendant is required to answer or otherwise respond to the Complaint

20    by September 5, 2019;

21           4.        WHEREAS, counsel for the parties have jointly agreed, subject to the approval of the

22    Court, to a 30-day extension for Defendant to answer or otherwise respond to the Complaint;

23           5.        WHEREAS, the parties believe that good cause exists for this extension for a number

24    of reasons, including the Labor Day holiday, and counsel’s early evaluation of the case;

25           6.        WHEREAS, there have been no prior extensions of time for Defendant to respond to

26    the Complaint;

27           7.        WHEREAS, no party will be prejudiced by the relief sought;

28
     Case 2:20-cv-00902-HCN Document 12 Filed 08/26/19 PageID.148 Page 2 of 2



 1               8.       WHEREAS, trial will not be delayed because the Court has not set any trial date, and
 2    this brief extension will not impact other deadlines in this case; and
 3               9.       WHEREAS, the present extension is not sought for any improper purpose.
 4               WHEREFORE, IT IS HEREBY STIPULATED AND AGREED BY THE PARTIES that
 5    the time for Defendant to answer or otherwise plead to the Complaint in the above-captioned action
 6    shall be, and hereby is, extended by 30 days, to October 7, 2019.1
 7    Dated: August 27, 2019                           Respectfully submitted,
 8                                                     By: /s/ Steven W. Ritcheson
                                                       Steven W. Ritcheson, Esq. (SBN 174062)
 9                                                     INSIGHT, PLC
                                                       578 Washington Blvd. #503
10                                                     Marina del Rey, California 90292
                                                       Telephone: (424) 289-9191
11                                                     Facsimile: (818) 337-0383
                                                       Email: swritcheson@insightplc.com
12
                                                       ATTORNEYS for Plaintiff AlexSam, Inc.
13

14    Dated: August 27, 2019                           Respectfully submitted,
15                                                     By: /s/ Vera Elson
                                                       Vera M. Elson, Esq. (SBN 156327)
16
                                                       WILSON SONSINI GOODRICH & ROSATI
17                                                     650 Page Mill Road
                                                       Palo Alto, California 94304
18                                                     Telephone: (650) 849-3495
                                                       Email: velson@wsgr.com
19
                                                        ATTORNEYS for Defendant WageWorks, Inc.
20

21

22

23

24

25

26

27

28    1
          30 days from September 5, 2019 is Saturday, October 5, 2019.
          N.D. Cal. No. 3:19-cv-04538-EMC          L.R. 6-1(a) STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                                                                                    COMPLAINT
                                                         PAGE |2
